Citation Nr: 0600021	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  04-17 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for nasopharyngeal 
plasmacytoma as secondary to Agent Orange exposure.

2.  Entitlement to service connection for left testicular 
cancer as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1969 to December 
1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
in November 2005, the veteran provided additional evidence in 
support of his appeal without waiver of the regional office 
(RO)'s initial review of this evidence.  Since this evidence 
pertains solely to the claim which the Board has allowed on 
appeal, the Board finds that the solicitation of a waiver 
and/or remand for the RO's initial consideration of this 
evidence is not required.  38 C.F.R. § 20.1304(c) (2005).


FINDINGS OF FACT

1.  The veteran's nasopharyngeal plasmacytoma is related to 
exposure to Agent Orange in Vietnam.

2.  The veteran's left testicular cancer is not the result of 
a disease or injury in service, presumptively or otherwise.


CONCLUSIONS OF LAW

1.  Nasopharyngeal plasmacytoma was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.303 (2005).

2.  The veteran's left testicular cancer was not incurred in 
service on either a direct or presumptive basis.  38 U.S.C.A. 
§§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the claims file reflects that the veteran has been 
notified on multiple occasions of the need to provide medical 
evidence linking the veteran's cancers to his exposure to 
herbicides in Vietnam.

First, prior to the rating decision that originally denied 
the claims in January 2004, the veteran was provided with a 
July 2003 letter that advised him of the evidence necessary 
to substantiate his claims, and the respective obligations of 
the veteran and the Department of Veterans Affairs (VA) in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Thereafter, the January 2004 rating action and March 2004 
statement of the case denied the claims on the basis that no 
evidence had been submitted demonstrating a relationship 
between the veteran's cancers and service.  The veteran was 
further advised that his cancers were not among the diseases 
that had been recognized by the Secretary as warranting 
presumptive service connection based on exposure to Agent 
Orange.

A June 2004 supplemental statement of the case continued the 
denial of the claim for service connection for nasopharyngeal 
plasmacytoma, finding that the evidence did not support the 
conclusion that this condition warranted service connection 
as secondary to Agent Orange exposure.  

Although the July 2003 VCAA notice letter may not have 
specifically requested that the appellant provide any 
evidence in the veteran's possession that pertains to the 
claims as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated by the foregoing 
communications from the RO, the Board finds that appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  In addition, 
neither the veteran nor his representative has indicated any 
intention to provide additional evidence.

Finally, since the Board has determined that the evidence 
supports a grant of service connection for the veteran's 
nasopharyngeal plasmacytoma, any lack of notice and/or 
development under the VCAA cannot be considered prejudicial 
to the veteran as to this claim, and remand for such notice 
and/or development would be an unnecessary use of VA time and 
resources.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Service medical records do not show any treatment for 
nasopharyngeal plasmacytoma or left testicular cancer.  At 
the veteran's separation examination in December 1970, 
evaluation of the head and genitourinary system revealed 
negative findings.

The veteran's DD Form 214 reflects that the veteran had 
Vietnam service from November 1969 to December 1970.

Private medical records from May 1981 reflect that the 
veteran underwent a left orchiectomy as a result of a 
malignant tumor of the left testicle.  

A private radiology report from June 2000 reflects an 
impression of right-sided nasopharyngeal mass most likely 
found to represent neoplasms either benign or malignant.  A 
July 2000 pathology report reflects that a biopsy from a mass 
in the right nasopharynx was diagnosed as nasopharyngeal 
plasmacytoma.  It was also noted that this may represent a 
solitary plasmacytoma, but the possibility of myeloma should 
also be considered.  The veteran subsequently underwent 
radiation therapy for his nasopharyngeal plasmacytoma 
beginning in August 2000.  An October 2000 private progress 
note from Dr. P. indicates that the veteran was in remission, 
without evidence of recurrence of plasmacytoma.  Skeletal 
surveys from September 2001 and 2002 were interpreted to 
reveal no evidence of multiple myeloma.

In a private medical report, dated in April 2004, Dr. P. 
noted that the veteran had been under his care for 
nasopharyngeal solitary plasmacytoma, and that while he 
recognized that this cancer was not among the list of 
diseases found by the Secretary to be associated with Agent 
Orange exposure, he noted that multiple myeloma was on the 
list, and that pathologically, plasmacytoma was an isolated 
version of multiple myeloma.  Dr. P. commented that both 
involved plasma cell disorders, and were primarily separated 
by the fact that myeloma had more of a systemic nature.  
However, Dr. P. further commented that biopsy of a 
plasmacytoma versus biopsy of a heavily involved bone marrow 
by multiple myeloma looked virtually identical, and that 
these diseases were inherently related and were part of a 
spectrum of plasma cell dyscrasias.  In conclusion, Dr. P. 
stated that he was submitting this letter in support of the 
veteran's claim, and that if VA benefits were allowed for 
veterans who have Agent Orange exposure and subsequently 
develop multiple myeloma, then VA should most certainly make 
the same benefits available to veteran's who present with a 
solitary plasmacytoma.

In a private medical report, Dr. K. noted that she had been 
treating the veteran since June 2000 for a mass in the right 
nasopharynx that was determined to be plasmacytoma and 
treated with biopsy and radiation therapy.  

In October 2005, the veteran provided two articles in support 
of his claim, one that described a solitary plasmacytoma as 
the development of only one tumor in plasma cells, and 
another, which defined nasopharyngeal cancer.

At the veteran's hearing before the Board in October 2005, 
the veteran testified that his plasmacytoma was first 
diagnosed in 2000, and that his treating oncologist noted 
that his condition was an isolated version of multiple 
myeloma (transcript (T.) at p. 10).  Although he did not have 
a supporting opinion with respect to his left testicular 
cancer, the veteran believed that this was also related to 
his exposure to herbicides (T. at p. 12).

Late in October of 2005, Dr. K. provided excerpts from an 
article to further amplify her opinion regarding the 
association between plasmacytoma and multiple myeloma.  The 
article discusses tumors of the nose and paranasal sinuses, 
and notes that plasmacytoma may remain localized or evolve 
into systemic multiple myeloma after a latent period.


II.  Analysis 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2005).  
Inasmuch as the veteran served in the Republic of Vietnam 
during the aforementioned time period, it is presumed that he 
was exposed to Agent Orange during his active military 
service.  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  The specified diseases include acute and 
subacute peripheral neuropathy, and chloracne or other 
acneform disease consistent with chloracne.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e).  Chloracne or other acneform 
disease consistent with chloracne, and acute and subacute 
peripheral neuropathy must have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  However, VA has determined that there is 
no positive association between exposure to herbicides and 
any condition for which the VA has not specifically 
determined that a presumption of service connection is 
warranted.  VA specifically determined that a positive 
association did not exist between exposure to herbicides and 
nasopharyngeal and testicular cancer.  See 67 Fed. Reg. 
42600-42608, "Diseases not associated with exposure to 
certain herbicide agents," (June 24, 2002).  

In the June 24, 2002, notice regarding "Diseases not 
associated with exposure to certain herbicide agents," VA 
cited to numerous National Academy of Sciences studies and 
found that there was no information to change the conclusion 
that "there is inadequate or insufficient evidence to 
determine whether an association exists between exposure to 
herbicides and nasal and nasopharyngeal cancer."  See 67 
Fed. Reg. 42600-42608 (June 24, 2002).  

Thus, based on the above, while the veteran is precluded from 
availing himself of the presumptive provisions of 38 C.F.R. 
§ 3.309(e), he may still establish service connection on a 
direct basis with medical evidence that contradicts the 
National Academy of Sciences studies, and therefore places 
the evidence regarding causation of the veteran's 
nasopharyngeal plasmacytoma into equipoise.  

The Board finds that the medical reports of Dr. P. and Dr. 
K., together with supporting articles, are quite persuasive 
in this regard.  Most notably, in his medical report of April 
2004, Dr. P. essentially opines that since there is 
sufficient evidence for the Secretary to find a relationship 
between multiple myeloma and exposure to Agent Orange, the 
veteran's plasmacytoma should be found to be related to such 
exposure because it is an isolated version of multiple 
myeloma.  

Dr. P. further explained his position by noting how the two 
diseases were inherently related and were part of a spectrum 
of plasma cell dyscrasias, and the Board notes that this 
conclusion is supported by one of the articles that was 
submitted by the veteran, and the additional article provided 
later by Dr. K in November 2005.  

Considering that both Dr. P. and Dr. K. were the veteran's 
treating oncologists that Dr. P. provided a rationale for his 
opinion that there was as much a basis to link nasopharyngeal 
plasmacytoma to Agent Orange exposure as there was multiple 
myeloma, and that the primary basis for the Secretary's 
refusal to add this cancer to the list of presumptive 
diseases was based more on inadequate or insufficient 
supporting evidence rather than a substantial body of 
negative evidence, the Board will find that the evidentiary 
weight of the reports of Dr. P. and Dr. K., and the 
supporting articles, are at least equal with the National 
Academy of Sciences studies.  For that reason, the question 
of causation is deemed to be in equipoise, and the veteran 
must be afforded the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b).  Therefore, the Board finds that the evidence 
supports the grant of service connection for the veteran's 
nasopharyngeal plasmacytoma.

On the other hand, the Board has reviewed the evidence with 
respect to the veteran's claim for service connection for 
left testicular cancer, and notes that there are no 
supporting medical opinions or articles of record, and that 
the VA has also specifically determined that a positive 
association does not exist between exposure to herbicides and 
testicular cancer.  See 67 Fed. Reg. 42600-42608, "Diseases 
not associated with exposure to certain herbicide agents," 
(June 24, 2002).  

Moreover, the Agent Orange Act of 1991, the law authorizing 
presumptions of service connection for certain diseases based 
on exposure to certain herbicides mandates that whenever the 
Secretary determines, based on "sound medical and scientific 
evidence, that a positive association exists between exposure 
of humans to an herbicide agent used in support of U.S. and 
allied military operations in Vietnam during the Vietnam era 
and a disease, the Secretary will publish regulations 
establishing a presumptive service connection for that 
disease.  64 Fed. Reg. 59,233 (Nov. 2, 1999).

Because of the Secretary's specific finding that a 
presumption is not warranted for testicular cancer and the 
concomitant requirement that he promulgate a presumption when 
the scientific evidence is of the requisite quality, 
entitlement to service connection for left testicular cancer 
based on Agent Orange exposure is clearly not warranted on a 
presumptive basis.  

Regarding service connection on a direct basis, the United 
States Court of Appeals for the Federal Circuit (CAFC) has 
held that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not 
preclude a claimant from establishing service connection with 
proof of direct causation. Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  Service medical records are devoid of 
findings, treatment, or diagnoses of left testicular cancer 
in service.  After service, the first medical evidence of 
record of testicular cancer is in May 1981, over ten years 
after service discharge.  Evaluation of the genitourinary 
system was also negative at the time of separation from 
service and consequently, he cannot establish continuity of 
symptomatology of a current disorder with a condition noted 
in service.

Regarding the veteran's contention that his left testicular 
cancer is due to Agent Orange exposure, as a layperson, the 
veteran lacks the capability to provide evidence that 
requires specialized knowledge, skill, experience, training, 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board also finds that the claims file contains sufficient 
medical evidence to make a decision on this claim without 
further VA examination.  The evidence does not show that the 
veteran was seen for testicular or other genitourinary 
complaints in service.  He was also not treated for 
testicular cancer until May of 1981.  Accordingly, since 
there is sufficient competent medical evidence to decide the 
claim, further VA examination discussing the etiology of the 
veteran's left testicular cancer is not required under the 
provisions of 38 U.S.C.A. § 5103A(d) (West 2002).

In sum, the veteran's left testicular cancer is not a disease 
that has been recognized by the Secretary as a disease 
associated with exposure to Agent Orange and amenable to a 
presumption of incurrence in service on that basis.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The veteran has 
not produced medical or scientific evidence sufficient to 
show that his left testicular cancer resulted from exposure 
to Agent Orange without a legal presumption of such an 
association.  He has also not produced evidence showing that 
this cancer began in service or within a year of separation 
from service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Therefore, 
it must be determined that the preponderance of the evidence 
is against this claim.


ORDER

Entitlement to service connection for nasopharyngeal 
plasmacytoma is granted.

Entitlement to service connection for left testicular cancer 
is denied.


____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


